Exhibit 10.13.4

PARTIAL LEASE TERMINATION AGREEMENT

This Partial Lease Termination Agreement (this “Agreement”) is entered into as
of February 7, 2012, by and between BRITANNIA HACIENDA VIII LLC, a Delaware
limited liability company (“Landlord”), and ALEXZA PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).

R E C I T A L S :

A. Landlord and Tenant are parties to that certain Lease (“Office Lease”) dated
August 25, 2006, pursuant to which Tenant currently leases approximately 106,894
rentable square feet of space (the “Premises”), consisting of all of the
rentable area within the two (2) buildings located at 2017 Stierlin Court
(previously known as 2023 Stierlin Court) (the “2017 Building”) containing
approximately 41,290 rentable square feet of space, and 2091 Stierlin Court (the
“2091 Building”) containing approximately 65,604 rentable square feet of space,
in Mountain View, California (the “Buildings”). The Office Lease, as amended by
the First Amendment to Lease dated May 4, 2007, and the Second Amendment to
Lease dated August 28, 2007, is referred to herein as the “Lease”.

B. Tenant has sublet the entire 2017 Building pursuant to two (2) subleases:
(i) that certain Sublease dated February 4, 2010 (the “Smith Micro Sublease”),
of the entire second floor of the 2017 Building (the “Smith Micro Space”), to
Smith Micro Software, Inc., a Delaware corporation (“Smith Micro”), and
(ii) that certain Sublease dated April 21, 2011 (the “Complete Genomics
Sublease”), of the entire first floor of the 2017 Building (the “Complete
Genomics Space”), to Complete Genomics, a Delaware corporation (“Complete
Genomics”).

C. Tenant and Landlord desire to enter into this Agreement in order to terminate
the Lease with respect to the 2017 Building, and to release one another from
their respective obligations thereunder, except as otherwise provided herein.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the conditions
and the covenants hereinafter contained, and for other consideration hereinafter
set forth, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows.

1. Effectiveness of this Lease Termination Agreement. Notwithstanding anything
to the contrary contained in this Agreement, this Agreement shall not be
effective unless and until (i) Landlord enters into a new lease with Google
Inc., a Delaware corporation, for a portion of the Premises, in a form
acceptable to Landlord in its sole and absolute discretion (ii) Tenant and Smith
Micro enter into a sublease termination agreement, in a form acceptable to
Tenant in its sole and absolute discretion, and (iii) Tenant and Complete
Genomics enter into a sublease termination agreement (the “Sublease Termination
Agreement”), in a form acceptable to Tenant in its sole and absolute discretion.

2. Termination of the Lease of 2017 Building. Landlord and Tenant hereby agree
that effective as of March 30, 2012 (the “Termination Date”), Tenant’s lease of
the 2017 Building shall terminate. The termination of Tenant’s lease of the 2017
Building shall have no effect on Tenant’s continuing lease of the 2091 Building,
which lease shall continue in full force and effect in accordance with the terms
of the Lease (subject to the provisions of Section 3, below).

3. Termination of Rights. As of the date hereof the following provisions of the
Office Lease are deleted and shall be of no further force or effect:
(i) Tenant’s right of first refusal as provided in Section 1.3 of the Office
Lease, (ii) Tenant’s right of first offer as provided in Section 1.4 of the
Office Lease, and (iii) Tenant’s option to extend the term as provided in
Section 2.6 of the Office Lease.

 

688190.04/WLA

183308-00007/2-6-12/ejs/ejs

   

HCP BRITANNIA SHORELINE

[Lease Termination Agreement]

[Alexza Pharmaceuticals]



--------------------------------------------------------------------------------

4. Surrender of 2017 Building. Tenant hereby agrees to cause Smith Micro to
vacate the Smith Micro Space and surrender and deliver exclusive possession of
the Smith Micro Space to Landlord on or before the Termination Date in
accordance with the provisions of the Lease, and in “broom clean” condition.
Landlord acknowledges that the Complete Genomics Space will continue to be
occupied by Complete Genomics following the Termination Date, and that Tenant
has no obligations to restore or remove any items from the Complete Genomics
Space (provided that the foregoing shall not relieve Complete Genomics of its
surrender, removal and restoration obligations under the “New Direct Lease” with
Landlord, as provided in Section 8, below). Tenant agrees that the terms of the
Sublease Termination Agreement shall require Complete Genomics to remove all
furniture, fixtures and equipment from the Complete Genomics Space upon the
termination of the New Direct Lease. Following the date hereof, Tenant shall
cooperate with Landlord to ensure surrender of the Smith Micro Space to
Landlord, including, without limitation, by working with Landlord's property
management team to hand over all utility contracts, providing Landlord with all
HVAC and other Building systems repair and maintenance records, fire and life
safety inspection reports, including warranties and vendor information, as-built
drawings, and AutoCAD files, to the extent any of the foregoing items are in
Tenant’s possession. Tenant shall cause all Smith Micro signage to be removed,
shall remove all personal property and furniture systems from the Smith Micro
Space (and repair any damage resulting from such removal), on or before the
Termination Date. Tenant shall cause all Building systems and equipment shall be
in good order and repair as of the Termination Date. Tenant’s obligations under
this Section 4 shall survive the Termination Date.

5. Representations of Tenant. Tenant represents and warrants to Landlord that
(a) except as expressly provided in Recital B. above, Tenant has not heretofore
assigned or sublet all or any portion of its interest in the Lease; (b) no other
person, firm or entity has any right, title or interest in the Lease;
(c) subject to execution and delivery of the sublease termination agreements as
set forth in Section 1, above, Tenant has the full right, legal power and actual
authority to enter into this Agreement and to terminate the Lease without the
consent of any person, firm or entity; and (d) Tenant has the full right, legal
power and actual authority to bind Tenant to the terms and conditions hereof.
Tenant further represents and warrants to Landlord that as of the date hereof
there are no, and as of the Termination Date there shall not be any, mechanic’s
liens or other liens encumbering all or any portion of the Premises, by virtue
of any act or omission on the part of Tenant, its predecessors, contractors,
agents, employees, successors or assigns. Notwithstanding the termination of the
Lease and the release of liability provided for herein, the representations and
warranties set forth in this Section 5 shall survive the Termination Date and
Tenant shall be liable to Landlord for any inaccuracy or any breach thereof.

6. Termination of Obligations: Limited Continuing Liability. Notwithstanding the
termination of the Lease and the release of liability provided for herein,
Tenant shall remain liable for its indemnification obligations for claims
arising prior to the Termination Date (or later date upon which Tenant vacates
and surrenders the Premises to Landlord as provided above). Neither Tenant nor
Landlord shall have any obligations with respect to any past, pending or future
reconciliation of Operating Expenses after the Termination Date. In the event
that Tenant or its subtenant retains possession of the Smith Micro Space or any
part thereof after the Termination Date, then the provisions of Section 2.5 of
the Office Lease shall apply. Except as expressly set forth in this Agreement,
Tenant is hereby released from Tenant’s obligations with respect to the 2017
Building as of the Termination Date.

7. Attorneys’ Fees. Should any dispute arise between the parties hereto or their
legal representatives, successors and assigns concerning any provision of this
Agreement or the rights and duties of any person in relation thereto, the party
prevailing in such dispute shall be entitled, in addition to such other relief
that may be granted, to recover reasonable attorneys’ fees and legal costs in
connection with such dispute.

8. Consent to Sublease Terminations and Direct Lease With Complete Genomics; No
Restoration Obligations. Landlord will consent to the termination of the Smith
Micro Sublease and the Complete Genomics Sublease, and will enter into a direct
lease with Landlord as provided in Section 8 of that certain Consent of Master
Landlord to Sublease dated April 21, 2011, between Landlord, Tenant, and
Complete Genomics (the “New Direct Lease”). Landlord hereby confirms that it has
inspected the Smith Micro Space and the Complete Genomics Space and hereby
confirms that except as provided in Section 4, above, Tenant shall have no
restoration or other obligations with respect to the Complete Genomics Space or
Smith

 

688190.04/WLA

183308-00007/2-6-12/ejs/ejs

  -2-  

HCP BRITANNIA SHORELINE

[Lease Termination Agreement]

[Alexza Pharmaceuticals]



--------------------------------------------------------------------------------

Micro Space. On or before the Termination Date, Tenant shall deliver to Landlord
the security deposit currently held by Tenant under the Complete Genomics
Sublease, which amount shall be held by Landlord under the New Direct Lease.

9. Governing Law. This Agreement shall be governed and construed under the laws
of the State of California.

10. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but such counterparts, when taken together, shall
constitute one agreement.

11. Binding Effect. This Agreement shall inure to the benefit of, and shall be
binding upon, the parties hereto and their respective legal representatives,
successors and assigns.

12. Time of the Essence. Time is of the essence of this Agreement and the
provisions contained herein.

13. Further Assurances. Landlord and Tenant hereby agree to execute such further
documents or instruments as may be necessary or appropriate to carry out the
intention of this Agreement.

14. Voluntary Agreement. The parties have read this Agreement and mutual release
as contained herein, and on the advice of counsel they have freely and
voluntarily entered into this Agreement.

15. Defined Terms. All terms defined in the Lease when used herein shall have
the same meaning as is given such terms in the Lease unless expressly superseded
by the terms of this Agreement.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of the
day and year first above written.

 

“LANDLORD”     “TENANT” BRITANNIA HACIENDA VIII LLC,     ALEXZA PHARMACEUTICALS,
INC., a Delaware limited liability company     a Delaware corporation By:   HCP
Estates USA Inc.,     By:  

LOGO [g305886ex10_134pg3b.jpg]

  a Delaware corporation               Its:  

VP, Finance & Controller

  By:  

LOGO [g305886ex10_134pg3a.jpg]

          Jonathan M. Bergschneider           Executive Vice President      

 

688190.04/WLA

183308-00007/2-6-12/ejs/ejs

  -3-  

HCP BRITANNIA SHORELINE

[Lease Termination Agreement]

[Alexza Pharmaceuticals]